Case 3:19-cv-01226-L-AHG Document 12 Filed 10/04/19 PageID.151 Page 1 of 3




 1   John W. Dillon (Bar No. 296788)
     Gatzke Dillon & Ballance LLP
 2
     2762 Gateway Road
 3   Carlsbad, California 92009
     Telephone: (760) 431-9501
 4
     Facsimile: (760) 431-9512
 5   E-mail: jdillon@gdandb.com
 6
     Attorney for Plaintiffs
 7

 8
                           UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10

11   MATTHEW JONES; THOMAS FURRH;                   Case No.: 3:19-cv-01226-L-AHG
12   KYLE YAMAMOTO; PWGG, L.P. (d.b.a.
                                                    Hon. M. James Lorenz and Magistrate
     POWAY WEAPONS AND GEAR and
13                                                  Judge Allison H. Goddard
     PWG RANGE); NORTH COUNTY
14   SHOOTING CENTER, INC.; BEEBE
     FAMILY ARMS AND MUNITIONS LLC
15   (d.b.a. BFAM and BEEBE FAMILY                  PLAINTIFFS’ NOTICE OF
16   ARMS AND MUNITIONS); FIREARMS                  MOTION AND MOTION FOR
     POLICY COALITION, INC.; FIREARMS               PRELIMINARY INJUNCTION
17   POLICY FOUNDATION; THE CAL GUN
18   RIGHTS FOUNDATION (formerly, THE
     CALGUNS FOUNDATION); and
19   SECOND AMENDMENT                               Complaint Filed: July 1, 2019
20   FOUNDATION,                                    Amended Complaint Filed: July 30, 2019

21
                                     Plaintiffs,

22
     v.
                                                    Date: November 18, 2019
23
     XAVIER BECERRA, in his official                Time: 9:00 a.m.
     capacity as Attorney General of the            Department: 5B (5th Flr.)
24   State of California, et al.,
25                                  Defendants
26

27

28
                                                2
                                    PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01226-L-AHG Document 12 Filed 10/04/19 PageID.152 Page 2 of 3




 1         TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
 2
     RECORD: Notice is hereby given that on November 18, 2019, at 9:00 a.m. in
 3

 4   Courtroom 5B (5th Flr.) of the above-captioned Court, located at 221 W.

 5   Broadway, San Diego, California 92101, Plaintiffs will move for preliminary
 6
     injunction under Rule 65(a) of the Federal Rules of Civil Procedure. Specifically,
 7

 8   Plaintiffs will seek an order enjoining Defendant Attorney General Xavier Becerra

 9   and his agents, servant, employees, and those working in active concert with him,
10
     from enforcing or giving effect to California Penal Code, § 25710 during the
11

12   pendency of this action.

13         Plaintiffs bring this motion on the grounds that California Penal Code §
14
     27510 constitutes an absolute under-21 firearm ban applicable to all ordinary law-
15

16   abiding Young Adults (18-20-years-old) in violation of the Second Amendment of
17   the U.S. Constitution.     The criminalization of Young Adult’s acquisition and
18
     possession of any firearm infringes on the Second Amendment’s core right of self-
19

20   defense; and the so-called “exemptions” are inapplicable and illusory to ordinary
21   law-abiding Young Adults.
22
           The motion is based on this notice of motion and motion, the memorandum
23

24   of points and authorities filed concurrently with this motion, and the supporting
25   and concurrently filed Declarations of Matthew Jones, Thomas Furrh, Kyle
26
     Yamamoto, Matthew Beebe, John Phillips, Darin Prince, Anthony Williams, Alan
27

28   Gottlieb, Brandon Combs, John Lott, Thomas Marvell, David Bogan, David
                                                 3
                                     PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR PRELIMINARY INJUNCTION
Case 3:19-cv-01226-L-AHG Document 12 Filed 10/04/19 PageID.153 Page 3 of 3




     Hardy, and John Dillon, as well as any exhibits attached hereto. This motion is
 2
     also based on the First Amended Complaint, pleadings, and records already on file,
 3

 4   and on any further matters the Comi deems appropriate at or before the time of the

 5   hearing.
 6
     October 4, 2019                        Respectfully submitted,
 7

 8                                          Gatzke, Dillon & Ballance LLP

 9
10
                                            By: ~------~
                                                Oli DinO
11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28
                                                 4
                                    P LAINTIFFS' NOTICE OF MOTIO N AND MOTIO N FOR P RELIMINARY i NJUNCTION
